[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          JULY 29, 2008
                                    No. 06-14846
                                                                        THOMAS K. KAHN
                              ________________________
                                                                            CLERK

                          D. C. Docket No. 05-20515-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                           versus

SHERMAN LAVAN DOUGLAS,
a.k.a. Sherman Douglas,

                                                                Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (July 29, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:

       *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
      Sherman Lavan Douglas was convicted of violating the Hobbs Act, 18

U.S.C. § 1951(a), and he appeals that conviction and the 124-month sentence he

received as a result. On appeal, Douglas argues that: (1) sufficient evidence of an

interstate nexus did not exist to support the conviction; (2) his trial counsel was

ineffective; (3) the district court erred in admitting testimony concerning the

victims’ out of court identifications of Douglas and a prior similar tourist robbery;

(4) the district court erred in failing to grant Douglas’s motion for judgment of

acquittal on the ground of grand jury abuse; (5) the district court clearly erred in

applying a two-level enhancement for bodily injury; (6) the district court erred in

counting a prior conviction twice when it calculated his criminal history; and (7)

the district court erred in calculating his sentence because it unreasonably departed

from criminal history Category IV to Category VI.

      After a careful consideration of the briefs, review of the record on appeal,

and having heard oral argument in the matter, we conclude that Douglas’s

arguments have no merit. Accordingly, we affirm the conviction and sentence.

AFFIRMED.




                                           2